PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
RYU et al.
Application No. 16/079,810
Filed: 24 Aug 2018
For: POLYAMIDEIMIDE COPOLYMER AND POLYAMIDEIMIDE FILM COMPRISING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a response to the petition under 37 CFR 1.59(b), filed January 20, 2022, to expunge information from the above identified application.  

The petition is GRANTED.

Petitioner requests that the “DECLARATION UNDER 37 CFR 1.132” filed on January 13, 2022, be expunged from the above-identified application. The petition submits that this document was unintentionally submitted in the above-identified application.

Upon a showing satisfactory to the Director, information, other than that forming part of the original disclosure, may be expunged from an application. The requirements (A)-(F) of Manual of Patent Examining Procedure (MPEP) § 724.05(II) for expunging information that is unintentionally submitted in an application were satisfied. The examiner of record has confirmed to the undersigned that the “Affidavit under 37 CFR 1.132” considered material to the patentability of the application and referenced in the Notice of Allowance mailed on February 3, 2022, is the declaration filed on January 20, 2022. Thus, the declaration filed on January 13, 2022, is not material information under 37 CFR 1.56.  

In a paper file the unintentionally submitted documents could, but not necessarily would, have been physically removed from the file wrapper and returned to applicant; in the IFW realm the corresponding action(s) is to close the document and also remove such from the listing of "Public[ly available] Documents." It is agreed that it would be appropriate in this instance to close the document entitled “DECLARATION UNDER 37 CFR 1.132” filed on January 13, 2022, and also remove such from the listing of publicly available documents for this Image File Wrapper (IFW).




/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET